COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ROXANNE WIREMANN and ANGELA
M.       )
WIREMANN,                                                       )              
No.  08-04-00194-CV
                                                                              )
Appellants,                         )                    Appeal from the
                                                                              )
v.                                                                           )        
County Civil Court at Law #3
                                                                              )
BAYTOWN CHRYSLER JEEP, ROCK
OF        )             of Harris County,
Texas
TEXAS AUTOMOTIVE, INC.,                            )
                                                                              )                     (TC# 798505)
Appellee.                           )
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeal is
before the Court on its own motion to determine whether it should be dismissed
pursuant to Tex.R.App.P. 37.3(b),
which states: 
(b)        If No Clerk=s Record Filed Due to Appellant=s Fault. If the trial court clerk
failed to file the clerk=s
record because the appellant failed to pay or make arrangements to pay the
clerk=s fee for
preparing the clerk=s record,
the appellate court may‑‑on a party=s
motion or its own initiative‑‑dismiss the appeal for want of
prosecution unless the appellant was entitled to proceed without payment of
costs.  The court must give the appellant
a reasonable opportunity to cure before dismissal.
 
Tex.R.App.P.
37.3(b).




This case was
transferred to this Court from the First District Court of Appeals.  By letter dated June 29, 2004, that Court
informed Appellants that the trial-court clerk had not filed the clerk=s record because Appellants had failed
to pay or make arrangements to pay the clerk=s
fee for preparing the clerk=s
record.  The Court=s
letter informed Appellants that this case may be dismissed for want of
prosecution.  See Tex.R.App.P. 37.3(b), 42.3(b).  On July 20, 2004, pursuant to Tex.R.App.P. 37.3(b), this Court=s clerk sent Appellants notice of the
Court=s intent
to dismiss this appeal for want of prosecution if no timely clerk=s record or request for additional time
was received.  Further, the Court
requested a response within ten days to show grounds for continuing the
appeal.  No response has been received as
of this date.
We have given
notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to pay or make arrangements to pay the clerk=s fee for preparing the clerk=s record exists, and have received
none.  We see no purpose that would be
served by declining to dismiss this appeal at this stage of the
proceedings.  Pursuant to Tex.R.App.P. 37.3(b), we dismiss the
appeal for want of prosecution.
 
 
September
9, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.